DECISION ON BILL OF COSTS
Before the Court is defendant's Bill of Costs. Jurisdiction is pursuant to G.L. 1956 § 9-22-5 and R.I. Super. R. Civ. P. 54 (d) and (e).
A prevailing party in a civil action is entitled to recover costs "except where otherwise specially provided, or as justice may require, in the discretion of the court." G.L. 1956 §9-22-5; R.I. Super. R. Civ. P. 54 (d) and (e). "Costs are normally considered the expenses of suing another party, including filing fees and fees to serve process." Kottis v. Cerilli, 612 A.2d 661, 669 (R.I. 1992). Expert witness fees are not included as a cost under § 9-22-5. Id. However, the allowance of deposition costs are discretionary with the Court. Bielecki v. Boissel,715 A.2d 571, 575 (R.I. 1998).
This Court has reviewed defendant's Bill of Costs and finds that defendant is entitled to the following costs: court reporting fees, service of process fees, and subpoena costs. However, pursuant to § 9-22-5, fees paid by defendant for witnesses are not covered, and this Court hereby declines to award same. Accordingly, defendant is entitled to $2,399.60.
Counsel shall submit an appropriate order for entry.